Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered April 24, 1992, convicting him of robbery in the third degree and grand larceny in the fourth degree (two counts), upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
Claiming that the jacket the victim was wearing on the date of the crime constituted exculpatory evidence, the defendant asserts that the prosecutor laundered the jacket in violation of the rule of Brady v Maryland (373 US 83). Given the overwhelming evidence of the defendant’s guilt and the testimony regarding the condition and appearance of the jacket, we find that there is no "reasonable possibility” that preservation of *697the jacket in its uncleaned condition would have altered the outcome of the trial (see, People v Vilardi, 76 NY2d 67, 77; People v Gonzalez, 168 AD2d 568).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.